Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CRONIN (US Patent 2018/0240161) further in view of SHIBASAKI (WO 2007/004370 A1).

Regarding claims 1 and 15, CRONIN discloses a wait time recommendation system (abstract) 
a tangible, non-transitory, computer-readable medium, comprising instructions for generating a wait time recommendation for an attraction of a plurality of attractions of a theme park that, when executed by a processor ([0024] In a particular embodiment, as depicted in FIG. 1, the disk drive unit 180 may include a computer-readable medium 182 in which one or more sets of instructions 184, e.g. software, can be embedded. Sets of instructions 184 can be read from the computer-readable medium 182. Further, the instructions 184, when executed by a processor, can be used to perform one or more of the methods and processes as described herein. In a particular embodiment, the instructions 184 may reside completely, or at least partially, within the main memory 120, the static memory 130, and/or within the processor 110 during execution by the computer system 100. [0027] The present disclosure contemplates a computer-readable medium 182 that includes instructions 184 or receives and executes instructions 184 responsive to a propagated signal; so that a device connected to a network 101 can communicate voice, video or data over the network 101. Further, the instructions 184 may be transmitted or received over the network 101 via the network interface device 140. ), cause the processor to:
a sensor configured to detect a location of an electronic device within a theme park comprising a plurality of attractions ( [0041] The user device 310 may include one or more user device base software 311, a user device database 312, a user device GUI 313, and a GPS circuit 314. Further, the user device 310 may operate with an electronic device provided by the theme park. For example, the user device 310 may receive information transmitted by the tip network 340 when the user device 310 is scanned against one or more readers or sensors throughout the theme park. Further, the user device 310 may receive information being pushed by the tip network 340 or the user device 310 may receive information being pulled when the user device 310 requests information from the tip network 340. [0042] Although not explicitly illustrated, the user device 310 may be an electronic communication device having a processor, a memory, one or more transmitters, and one or more receivers. The user device 310 may be configured to receive and transmit various forms of communication, including but not limited to Bluetooth®, RFID, GPS, NFC, Wi-Fi, and/or cellular network. The user device may be a smart phone, a mobile computing device, a wearable electronic device (e.g., fitness level monitoring device). Further, the user device may be an electronic device owned by a visitor or patron to the theme park or an electronic device provided by the theme park. [0060] In FIG. 4, location data of a user terminal is acquired in S401. In an example, when a visitor visits a theme park, a user device of the visitor may be registered to a tip network. In a non-limiting example, the user device registered may include a mobile device, such as a smart phone, a personal electronic device, a wearable device, and any other electronic device having one or more of a processor, a transmitter or a receiver. Further, the visitor may opt to register his or her own device to the tip network or be provided with a device by the theme park. [0061] Also, in a non-limiting example, the location data of the user terminal may be GPS data, triangulation location data provided by a cell network, or discrete location data provided by scanning or sensing the user device. For example, if the visitor scans the user device to obtain entry to a particular attraction, the user's device's location may be determined. [0076] At S501, location information of the user device may be acquired. Location information of the user device may be acquired by a GPS signal, triangulation of cellular signals, or any other location identification technology. Further, location information of the visitor may be acquired based detection of a radio or NFC signal transmitted by an electronic device provided to the visitor by the theme park. For example, a theme park may issue an electronic band that is capable of transmitting a passive radio or NFC signal to the visitor. When the visitor wearing such an electronic band transmits a signal at various locations to obtain information or access throughout the park, the location information of the visitor may be acquired. For example, the visitor may scan his or her electronic band at one of the tip display boards located throughout the theme park to obtain tip information.);
a processor ([021] processor); 
a memory storing instructions that, when executed by the processor ([022] “Moreover, the computer system 100 includes a main memory 120 and a static memory 130 that can communicate with each other via a bus 108. Memories described herein are tangible storage mediums that can store data and executable instructions, and are non-transitory during the time instructions are stored therein. As used herein, the term “non-transitory” is to be interpreted not as an eternal characteristic of a state, but as a characteristic of a state that will last for a period of time. The term “non-transitory” specifically disavows fleeting characteristics such as characteristics of a particular carrier wave or signal or other forms that exist only transitorily in any place at any time. A memory described herein is an article of manufacture and/or machine component. Memories described herein are computer-readable mediums from which data and executable instructions can be read by a computer. Memories as described herein may be random access memory (RAM), read only memory (ROM), flash memory, electrically programmable read only memory (EPROM), electrically erasable programmable read-only memory (EEPROM), registers, a hard disk, a removable disk, tape, compact disk read only memory (CD-ROM), digital versatile disk (DVD), floppy disk, Blu-ray disk, or any other form of storage medium known in the art. Memories may be volatile or non-volatile, secure and/or encrypted, unsecure and/or unencrypted.”), cause the processor to: 
determine one or more attractions of the plurality of attractions within a threshold distance of the location of the electronic device ([0015] Attraction conditions, attraction traffic and patron activity information is obtained respectively using attraction condition monitors 115, attraction traffic trackers 120, and patron trackers 125. The information can be stored in their respective databases 130, 135 and 140. Examples of patron trackers include, but are not limited to, pagers provided to the patrons, RF-tagged cards provided to the patrons, applications on patrons' mobile devices, etc. [0020] The calculation of new routes based on current and predicted wait times by the traffic optimization software 150 can be customized by each patron using their user device 110. For example, the patron may identify that the wait times for the alternative attraction (e.g. similar or nearby attractions to the current attraction) needs to be shorter by a pre-determined factor. The patron may also identify what attractions would fall under “similar” or “nearby” by providing details regarding classification of attractions that would be considered “similar” or a pre-determined distance to be considered “nearby.” [0030] The patron trackers 215 track the activity of the patrons throughout the theme park. The patron trackers 125 may be situated throughout the theme park in order to capture where patrons are. The information is stored in the patron position database 240. It may also be possible that the user devices 270 owned by each patron can transmit the location of the patron to be stored in the patron position database 240. [0031] The patron position prediction software 250 uses the information stored in the patron position database 240 to predict where patrons may be headed to (i.e. what attractions they will be going towards). This information of where patrons may be at a future time is also stored within the patron position database 240. [0032] The patron position database 240 includes both current and predicted future location of various patrons at the theme park. This information is also provided to the traffic optimization software in order to calculate corresponding wait times. For example, if a lot of patrons are currently in a particular location associated with one or more attractions, those attractions may have longer wait times compared to attractions where less patrons are currently or predicted to be.)
receive one or more existing wait times, wherein each existing wait time of the one or more existing wait times correspond to a respective attraction of the one or more attractions ([0015] Attraction conditions, attraction traffic and patron activity information is obtained respectively using attraction condition monitors 115, attraction traffic trackers 120, and patron trackers 125. The information can be stored in their respective databases 130, 135 and 140. Examples of patron trackers include, but are not limited to, pagers provided to the patrons, RF-tagged cards provided to the patrons, applications on patrons' mobile devices, etc. [0020] The calculation of new routes based on current and predicted wait times by the traffic optimization software 150 can be customized by each patron using their user device 110. For example, the patron may identify that the wait times for the alternative attraction (e.g. similar or nearby attractions to the current attraction) needs to be shorter by a pre-determined factor. The patron may also identify what attractions would fall under “similar” or “nearby” by providing details regarding classification of attractions that would be considered “similar” or a pre-determined distance to be considered “nearby.” [0030] The patron trackers 215 track the activity of the patrons throughout the theme park. The patron trackers 125 may be situated throughout the theme park in order to capture where patrons are. The information is stored in the patron position database 240. It may also be possible that the user devices 270 owned by each patron can transmit the location of the patron to be stored in the patron position database 240. [0031] The patron position prediction software 250 uses the information stored in the patron position database 240 to predict where patrons may be headed to (i.e. what attractions they will be going towards). This information of where patrons may be at a future time is also stored within the patron position database 240. [0064] In S404, the expected wait times for the selected category are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for sites of interest according to a category selected by the visitor, sites of interest located within a predetermined distance, sites of interest preselected by the visitor, sites of interest that have not yet been visited by the visitor, and the like. [0068] If the user device is determined to be at the attractions in S402, the computer in the tip network will calculate an estimated wait time at the respective attraction in S405. In a non-limiting example, the wait time may be calculated based on a determination of how many visitors are in queue for the attraction. A size of the queue may be determined based on location data of the user devices, a detection of entry by a sensor at an entrance of the attraction, and any other available technology. Further, the estimated wait time may also factor in additional circumstances that may be present at the attraction, such as expected/unexpected maintenance, cleanup, delays or stoppage due to safety concerns, and the like. Once the estimated wait time at the respective attraction is calculated in S405, the method will proceed to S406. [0077] At S502, discrete wait times are acquired at various venues. In an example, a discrete wait time may be an expected wait time at a particular ride, show, or a ride a visitor may incur if the visitor was present at the venue. Discrete wait times may be acquired for venues located within a reference distance from a location of the visitor or according to a category selected by the visitor. For example, if the visitor sets a filter to receive wait times for roller coasters, only wait times for the roller coasters may be provided. Similarly, if the visitor sets the filter to receive wait times for restaurants within 50 yards of the visitor, wait times for restaurants meeting the specified criteria may be provided. Further, additional filters may be applied to limit an amount of data to be acquired by the user device.);
determine a wait time value between an existing wait time of the one or more existing wait times and an existing total wait time of the plurality of attractions (Fig. 4 [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.  ); and
generate a wait time recommendation for an individual attraction based on a comparison of the wait time value and a wait time threshold value of the individual attraction ( Fig. 4 and [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409. ); and 
communication circuitry configured to send an indication of the wait time recommendation for the individual attraction to a wait time recommendation software application of the electronic device (Fig. 4 and [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
CRONIN does not explicitly disclose wherein the wait time value is a ratio.
However, SHIBASAKI which is directed to a theme park management apparatus (110) characterized by comprising an acquiring section (101) for acquiring current position information on a user waiting for entrance to an arbitrary attraction in a theme park from a communication terminal (120) of the user, further teaches:
determining a wait time ratio ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 2, CRONIN further discloses: 
wherein the communication circuitry is configured to push the indication as a notification to the wait time recommendation software application when the wait time recommendation comprises indicating that the existing wait time of the individual attraction is shorter than expected (Fig. 4 and [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
Regarding claim 3, SHIBASAKI further teaches:
wherein the wait time ratio comprises a percentage of the existing total wait time represented by the existing wait time of the individual attraction (([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 4, CRONIN discloses:
wherein the wait time recommendation is that the existing wait time of the individual attraction is shorter than expected based upon determining that the wait time value is below the wait time threshold value (Fig. 4 [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.)
SHIBASAKI further teaches:
determining a wait time ratio ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 5, CRONIN discloses:
wherein the wait time recommendation is that the existing wait time of the individual attraction is longer than expected based upon determining that the wait time value is above the wait time threshold value  (Fig. 4 [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
SHIBASAKI further teaches:
determining a wait time ratio ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 6, CRONIN discloses:
wherein the wait time threshold value of the individual attraction is derived from a second relationship between historical total wait times of the plurality of attractions and historical wait times of the individual attraction ([0068] If the user device is determined to be at the attractions in S402, the computer in the tip network will calculate an estimated wait time at the respective attraction in S405. In a non-limiting example, the wait time may be calculated based on a determination of how many visitors are in queue for the attraction. A size of the queue may be determined based on location data of the user devices, a detection of entry by a sensor at an entrance of the attraction, and any other available technology. Further, the estimated wait time may also factor in additional circumstances that may be present at the attraction, such as expected/unexpected maintenance, cleanup, delays or stoppage due to safety concerns, and the like. Once the estimated wait time at the respective attraction is calculated in S405, the method will proceed to S406. [0069] In S406, expected wait times at other attractions are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for attractions within a predetermined distance from the current attraction. However, aspects of the present disclosure are not limited thereto, such that the visitor may request to receive wait times for restaurants or shows instead. [0070] Further, in S406, the expected wait times received will include both a calculated estimated wait time of a target attraction and an estimated travel time from the location of the user device to the target attraction. For example, if an estimated wait time for the target attraction is determined to be 30 minutes, and an estimated travel time of the visitor from the current attraction to the target attraction is determined to be 15 minutes, an expected wait time of 45 minutes for the target attraction may be presented to the user device.) .
Regarding claim 7, CRONIN discloses:
wherein the processor is configured to receive context information, and wherein a subset of the historical total wait times of the plurality of attractions are used to determine the second relationship, wherein the subset is selected based on the context information ([0068] If the user device is determined to be at the attractions in S402, the computer in the tip network will calculate an estimated wait time at the respective attraction in S405. In a non-limiting example, the wait time may be calculated based on a determination of how many visitors are in queue for the attraction. A size of the queue may be determined based on location data of the user devices, a detection of entry by a sensor at an entrance of the attraction, and any other available technology. Further, the estimated wait time may also factor in additional circumstances that may be present at the attraction, such as expected/unexpected maintenance, cleanup, delays or stoppage due to safety concerns, and the like. Once the estimated wait time at the respective attraction is calculated in S405, the method will proceed to S406. [0069] In S406, expected wait times at other attractions are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for attractions within a predetermined distance from the current attraction. However, aspects of the present disclosure are not limited thereto, such that the visitor may request to receive wait times for restaurants or shows instead. [0070] Further, in S406, the expected wait times received will include both a calculated estimated wait time of a target attraction and an estimated travel time from the location of the user device to the target attraction. For example, if an estimated wait time for the target attraction is determined to be 30 minutes, and an estimated travel time of the visitor from the current attraction to the target attraction is determined to be 15 minutes, an expected wait time of 45 minutes for the target attraction may be presented to the user device.).
Regarding claim 8, CRONIN discloses:
wherein the context information comprises a day of a week, wherein the subset of the historical wait times is selected based on the day of the week ([0044] The server may also store historical data for the target attraction. For example, the server may store information on average number visiting the target attraction, average wait times for certain days and time of the week, and average time for completing a ride at the target attraction (i.e., throughput rate).)
Regarding claim 9, CRONIN discloses:
wherein the wait time threshold value of the individual attraction comprises a short wait time threshold value, wherein the wait time recommendation is that the existing wait time of the individual attraction is shorter than expected upon determining that the wait time value is below the short wait time threshold value (Fig. 4 and [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
SHIBASAKI further teaches:
determining a wait time ratio ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 10, CRONIN discloses:
wherein the wait time threshold value of the individual attraction comprises a long wait time threshold value, wherein the wait time recommendation is that the existing wait time of the individual attraction is longer than expected upon determining that the wait time value is above the long wait time threshold value (Fig. 4 and [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
SHIBASAKI further teaches:
determining a wait time ratio ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 11, CRONIN discloses:
wherein the electronic device is configured to communicate user context information to the processor, wherein the processor is configured to generate the wait time recommendation based in part on the user context information ([0064] In S404, the expected wait times for the selected category are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for sites of interest according to a category selected by the visitor, sites of interest located within a predetermined distance, sites of interest preselected by the visitor, sites of interest that have not yet been visited by the visitor, and the like. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
Regarding claim 12, CRONIN discloses:
wherein the user context information comprises one or more user attraction preferences associated with the plurality of attractions, wherein the processor is configured to send the wait time recommendation to the electronic device when the individual attraction is associated with the user attraction preferences ([0064] In S404, the expected wait times for the selected category are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for sites of interest according to a category selected by the visitor, sites of interest located within a predetermined distance, sites of interest preselected by the visitor, sites of interest that have not yet been visited by the visitor, and the like. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
Regarding claim 13, CRONIN discloses:
wherein the user context information comprises the location of the electronic device within the theme park ([0059] FIG. 4 shows an exemplary process for providing a tip service, according to an aspect of the present disclosure. [0060] In FIG. 4, location data of a user terminal is acquired in S401. In an example, when a visitor visits a theme park, a user device of the visitor may be registered to a tip network. In a non-limiting example, the user device registered may include a mobile device, such as a smart phone, a personal electronic device, a wearable device, and any other electronic device having one or more of a processor, a transmitter or a receiver. Further, the visitor may opt to register his or her own device to the tip network or be provided with a device by the theme park. [0061] Also, in a non-limiting example, the location data of the user terminal may be GPS data, triangulation location data provided by a cell network, or discrete location data provided by scanning or sensing the user device. For example, if the visitor scans the user device to obtain entry to a particular attraction, the user's device's location may be determined. [0062] In S402, a determination is made by a computer in the tip network whether the user device is at an attraction based on the acquired location data. In a non-limiting example, if the computer determines that the visitor is within a predetermined distance from the attraction, the computer may determine that the user device is at the attraction. For example, if the user device is near an entrance of the attraction, the computer may determine that the user device is at the attraction. Alternatively, the computer may be set to determine that the user is at the attraction when the user device has passed an entrance of the attraction. [0063] If the user device is determined not to be at the attraction in S402, the method will proceed to S403. In S403, a selection of a category of sites of interest is made. For example, categories for selection may include attractions, shows, restaurants/café, and merchants. [0064] In S404, the expected wait times for the selected category are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for sites of interest according to a category selected by the visitor, sites of interest located within a predetermined distance, sites of interest preselected by the visitor, sites of interest that have not yet been visited by the visitor, and the like. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
Regarding claim 14, CRONIN discloses:
wherein the wait time recommendation software application is configured to: display the one or more existing of wait times, wherein each existing wait time of the one or more wait times is associated with a respective attraction of the plurality of attractions; and display that the existing wait time of the individual attraction is shorter than expected, longer than expected, or as expected based on the wait time recommendation using a graphical or text-based marker ([0070] Further, in S406, the expected wait times received will include both a calculated estimated wait time of a target attraction and an estimated travel time from the location of the user device to the target attraction. For example, if an estimated wait time for the target attraction is determined to be 30 minutes, and an estimated travel time of the visitor from the current attraction to the target attraction is determined to be 15 minutes, an expected wait time of 45 minutes for the target attraction may be presented to the user device. [0071] In addition, the expected wait time may be adjusted to account for a potential increase or decrease in the wait time during the travel time of the visitor based on historical data. For example, if it is known that number of visitors getting in line for the target attraction grows at a rate of 3 people per minute, the expected wait time may be adjusted accordingly to provide the visitor a more accurate estimated wait time. Similarly, if an expected arrival time of the visitor to the target attraction from the current attraction is determined to be near dinner time, it may be determined that no additional visitors may be getting in line for the target attraction, such that shorter wait time may be provided at the time the visitor arrives at the target attraction. [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409.).
Regarding claim 16, SHIBASAKI further teaches:
wherein the instructions cause the processor to determine the wait time value by dividing the wait time for the individual attraction by the total wait time for the plurality of attractions ([0126] Further, the estimated waiting time is the average value of the "waiting time per unit visitor" obtained by dividing the above-mentioned actual waiting time on each day used in calculating the past average waiting time by the total number of visitors. Calculate the average number of `` waiting time per unit visitors '' and calculate the estimated waiting time on the current day by calculating the cumulative number of visitors up to the time at the time of calculation on that day. The predicted waiting time may be calculated. In this case as well, it may be calculated by day or by time zone, as described above. By calculating by time zone, it is possible to calculate the predicted waiting time with higher accuracy. [0127] The congestion status (current) area 806 stores information on the current congestion status. The current congestion situation is determined based on the estimated waiting time. More specifically, the current congestion situation is determined to be congested or free depending on, for example, whether the calculated predicted waiting time is longer or shorter than a predetermined waiting time. For example, if a given waiting time is set to 30 minutes, it will be determined that the calculated waiting time is 20 minutes, it will be empty, and if the calculated waiting time will be 45 minutes, it will be congested. Then it is decided. [0128] The current congestion status is “slightly congested”, “super-congested”, “slightly empty”, “empty”, etc., depending on whether it is longer or shorter than a certain waiting time. It may be determined. In this case, the current congestion status is calculated by calculating the ratio of the predetermined waiting time to the certain waiting time rather than the time itself that is several minutes longer (or shorter) than the certain waiting time. Decide in a stepwise manner depending on how much you pay (or what percentage).)
Therefore it would have been obvious to one of ordinary skill in that art at the time the invention was made to determine a wait time ratio since such a modification is just the combination of prior art elements by taking into consideration the data already disclosed by Cronin and performing a well known mathematical relationship between the known data factors in order to determine a ratio, wherein by performing a ratio, the system in CRONIN obtains the known benefits of having another representation of the relationship among the data values.
Regarding claim 17, CRONIN discloses
wherein the instructions cause the processor to: receive an expected wait time for the one or more attractions within the threshold distance of the location of the electronic device; and determine the threshold value based on dividing an average historical wait time for the one or more attractions within the threshold distance of the location of the electronic device by an average historical total wait time for the plurality of attractions ([0067] Further, in a non-limiting example, the expected wait times received may additionally be adjusted with respect to time of arrival according to historical data. For example, if an expected arrival time of the visitor to the roller coaster ride from the attraction is determined to be near dinner time, it may be determined that no additional visitors may be getting in line to ride the roller coaster ride, such that shorter wait time may be provided at the time the visitor arrives at the roller coaster ride. [0068] If the user device is determined to be at the attractions in S402, the computer in the tip network will calculate an estimated wait time at the respective attraction in S405. In a non-limiting example, the wait time may be calculated based on a determination of how many visitors are in queue for the attraction. A size of the queue may be determined based on location data of the user devices, a detection of entry by a sensor at an entrance of the attraction, and any other available technology. Further, the estimated wait time may also factor in additional circumstances that may be present at the attraction, such as expected/unexpected maintenance, cleanup, delays or stoppage due to safety concerns, and the like. Once the estimated wait time at the respective attraction is calculated in S405, the method will proceed to S406. [0069] In S406, expected wait times at other attractions are received at the user device from the tip network. In a non-limiting example, expected wait times may be received for attractions within a predetermined distance from the current attraction. However, aspects of the present disclosure are not limited thereto, such that the visitor may request to receive wait times for restaurants or shows instead. [0070] Further, in S406, the expected wait times received will include both a calculated estimated wait time of a target attraction and an estimated travel time from the location of the user device to the target attraction. For example, if an estimated wait time for the target attraction is determined to be 30 minutes, and an estimated travel time of the visitor from the current attraction to the target attraction is determined to be 15 minutes, an expected wait time of 45 minutes for the target attraction may be presented to the user device.[0071] In addition, the expected wait time may be adjusted to account for a potential increase or decrease in the wait time during the travel time of the visitor based on historical data. For example, if it is known that number of visitors getting in line for the target attraction grows at a rate of 3 people per minute, the expected wait time may be adjusted accordingly to provide the visitor a more accurate estimated wait time. Similarly, if an expected arrival time of the visitor to the target attraction from the current attraction is determined to be near dinner time, it may be determined that no additional visitors may be getting in line for the target attraction, such that shorter wait time may be provided at the time the visitor arrives at the target attraction. Fig. 4 [0072] After the expected wait times at other sites of interest are received in S406, a comparison is made between the wait time at the current attraction and received estimated wait times for alternative attractions at S407. [0073] In S408, if it is determined that shorter wait times are available at the alternative attractions, a list of alternative attractions having shorter wait times are transmitted to the user device for display in S409. ).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689